DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2022 has been entered. Claims 1-10 are cancelled. Claims 11-14 are amended. Claims 11-14 are pending. 
Response to Arguments
3.	Applicant’s arguments filed on 02/22/2022 with respect to claims 11-14 have been considered but are moot because the arguments do not apply to new combinations of references including new prior arts being used in the current rejection. The new grounds of rejection are necessitated by amendment.

 Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dinan et al (US Pub: 20170311317 A1)  hereinafter Dinan  and further in view of Basu Mallick et al.  (US Pub: 20180324867 A1) provisional application 62/501,902 dated 05/05/2017, hereinafter Prov
As to claim 11. Dinan teaches a  method performed by UE comprising: receiving a RRC message which contains one or more scheduling request (SR) configurations, wherein a first parameter is indicated in each of the SR configurations; ([0279][0280] SR resources  are  configured   by one or more information elements in an RRC message. SchedulingRequestConfig IE  are employed for configuration of PUCCH resources on the PCell and/or on a PUCCH Scell, SchedulingRequestConfig IE may be used to specify some of the scheduling request related parameters)
and one or more logical channel configurations, wherein a second parameter is indicated in each of the logical channel configurations; ([0147] [0181] , eNB configure logical channel group 1 to be transmitted (routed) on a first and/or second radio resource types (e.g. licensed and/or LAA cells i.e., ) wireless device receive one or more messages (e.g. RRC messages) including configuration parameters for a plurality of cells and for a plurality of logical channels comprising a first logical channel)
wherein, the first parameter is an integer, ([0281] SchedulingRequestConfig IE may comprise PUCCH resource Index (sr-ConfigIndex), SR configuration index (sr-ConfigIndex) )
the logical channel configurations are  used to configure logical channel parameters, ([0145] IE LogicalChannelConfig may be used to configure  logical channel  parameters)
Dinan does not teach the one or more SR configurations are used to configure parameters for dedicated SR resources, and the second parameter in one of the logical channel configurations indicates a value corresponding to the first parameter to identify the SR configuration to which a logical channel configured by the one of the logical channel configurations is mapped
Basu teaches the one or more SR configurations are used to configure parameters for dedicated SR resources, (Prov [page 1, page 3] part A, dedicated SR is configured for bearer A, when  ‘Bearer/ Numerology’ with configured SR resources is configured )
and the second parameter in one of the logical channel configurations indicates a value corresponding to the first parameter to identify the SR configuration to which a logical channel configured by the one of the logical channel configurations is mapped.  (Prov [page 3, page 4] Part A, Part B, table, SR in NR might be Bearer/ Numerology specific,  data arrives for Bearer A i.e., second parameter, UE triggers a SR procedure and then sends a BSR on the received grant, the grant carries Buffer occupancy reports from Bearer A and B since these are mapped to a LCG, when Bearers A and B are mapped to the same logical channel group  LCG and the network provides a grant for Numerology X  i.e., first parameter, then Bearer B can't be served, i.e., logical channel and grants are mapped, identified by numerology x)
therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Prov with the teaching of Dinan because Prov  teaches that configuring dedicated SR for a bearer would allow UE to transmit data contained in the corresponding bearer while performing the LCP (logical Channel Prioritization) procedure. (Prov [page 3])

Claims 12-14 are interpreted and rejected for the same reasons as set forth in claims 1.  

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATIQUE AHMED whose telephone number is (571)272-6244. The examiner can normally be reached 9:30 - 7:30 PM M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 5712727919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ATIQUE AHMED/Primary Examiner, Art Unit 2413